United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 17-3703
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                Gaspar Jose Francisco

                        lllllllllllllllllllllDefendant - Appellant
                                        ____________

                      Appeal from United States District Court
                   for the Southern District of Iowa - Des Moines
                                   ____________

                              Submitted: July 18, 2018
                                Filed: July 30, 2018
                                   [Unpublished]
                                   ____________

Before LOKEN, COLLOTON, and BENTON, Circuit Judges.
                          ____________

PER CURIAM.

       In this direct criminal appeal, Gaspar Francisco challenges the sentence the
district court1 imposed after he pleaded guilty to enticing a minor to engage in sexual

      1
       The Honorable Rebecca Ebinger, United States District Judge for the Southern
District of Iowa.
activity. His counsel has moved to withdraw and submitted a brief under Anders v.
California, 386 U.S. 738 (1967), arguing that the sentence was unreasonable.

       After careful review, we conclude that the district court did not impose an
unreasonable sentence, as there was no indication that it overlooked a relevant 18
U.S.C. § 3553 factor, or committed a clear error of judgment in weighing relevant
factors, see United States v. David, 682 F.3d 1074, 1077 (8th Cir. 2012) (standard of
review); United States v. Wohlman, 651 F.3d 878, 887 (8th Cir. 2011); and the
sentence was within the Guidelines range, see United States v. Callaway, 762 F.3d
754, 760 (8th Cir. 2014). Having independently reviewed the record pursuant to
Penson v. Ohio, 488 U.S. 75 (1988), we find no nonfrivolous issues for appeal.
Accordingly, we grant counsel’s motion to withdraw, and affirm.
                        ______________________________




                                         -2-